Title: To Thomas Jefferson from George Mason, 16 March 1790
From: Mason, George
To: Jefferson, Thomas



Dear Sir
Virginia Gunston-Hall March 16th. 1790.

Until I heard of your passing thro’ Colchester, a few days ago, I had flattered myself with having the pleasure of seeing you at Gunston, of hearing that You enjoyed good Health, and of personally congratulating You upon Your Return to Your native Country.—I wished too, to have had some Conversation with You upon the Subject of our new Government; from which, unless some material Amendments shall take place, I have always apprehended great Danger to the Rights and Liberty of our Country, and to that Cause, in Support of which I have so often had the Honour of acting in Concert with You, and other Patriots, and Friends to the Rights of Mankind and for which so much Blood and Treasure has been expended, I fear in vain!
My Son John, in several of his Letters to me, has expressed a great Desire that his Partner, Mr. Joseph Fenwick, shou’d obtain the Appointment of American Consul in the province of Guienne or Bourdeaux, or of Consul General in France, if only one is appointed there: the Sallery (which probably will not be very considerable) is not their Object; but it wou’d exempt them from some very troublesome Requisitions of the Police there, entitle them to some particular Privileges, add to their Respectability as Merchants, and probably increase their Consignments; which is the only Business they are concerned in, and not in any Trade on their own Account.—Both myself and my Son had much rather his Partner, Mr. Fenwick, should have the Appointment than himself, for many Reasons.—Mr. Fenwick, having resided longer in Bourdeaux, is better acquainted with the Language and Customs.—They expect soon to establish another House, in some different Port in France, or in some other Part of Europe, or perhaps in some of the United States; in which Case, my Son will be the moving Partner, and will take upon him the Management, at the place where they settle another House, while Mr. Fenwick will continue to conduct the Business in Bourdeaux. Mr. Fenwick had wrote to some of his Friends in America upon the Subject, before my Son’s Arrival in France, and my Son wou’d by all Means, avoid every thing which cou’d possibly create the smallest Coolness, or Disgust, between him and his Partners.
Mr. Fenwick is a Native of Maryland, of an old and reputable Family there, and of the Roman Catholic Religion (a circumstance which will add to his Respectability in a roman Catholic Country).  He has been bred in the Commercial Line, and having been settled in Business three or four Years in Bourdeaux, has acquired the Language, with considerable Knowledge in the Commercial Laws and Customs of the place. He has the Character of a Young Man of Integrity, Diligence, and good Sense; which induced me to recommend to my Son the Connection he has formed with him. They have done a great deal of American Business in Bourdeaux, have now large Consignments, the Credit of their House is well established, and likely to continue; as they perserve in their original plan of never advancing for any Man more than the certain Value of his Effects in their Hands.
The former Consul Mr. Barclay, I presume will hardly desire to return; as I am told he owes a great deal of Money in France, and escaped out of Jail in Bourdeaux—an Anecdote of their Consul not very honourable to the United States.
My Son John, in a Letter to me last Summer, mentioned his having applyed to You, in Paris, on Behalf of Mr. Fenwick; when You told him You had some Time before recommended Mr. Bonfield to the former Congress. John says, that after having made an Application for his Partner, Motives of Delicacy prevented his explaining to You Mr. Bonfield’s Situation in Bourdeaux, so fully as he shou’d otherwise have done, and with which he imagines You were unacquainted. If I am rightly informed, Mr. Bonfield failed in Bourdeaux for a larger Sum than he was worth, has Suits against him to a large Amount, now acts in the Capacity of a Clerk to a french House there, and if he has any Property, is obliged to conceal it from his creditors.—These are Circumstances, Sir, with which I presume You were unacquainted; I beg You will take the Trouble of enquiring into them; for tho’ they may have been more Mr. Bonfield’s Misfortune than his Fault, yet they are such as wou’d prevent his filling the office of Consul with Dignity, or keeping it above Contempt. I have had such Experience of Your Attachment to the Honour and Interest of our Country, that I am sure, if upon proper Enquiry, You shall find Mr. Bonfield an improper Person, your former Recommendation will have no Influence on Your Opinion in the present Appointment; and therefore if it is consistent with Your Sentiments on the Subject, I shall esteem as a particular Obligation Your Interest in Favour of Mr. Fenwick; whom I wou’d not recommend, but from a firm Belief that he will discharge the Duties of the Office with Reputation to himself, and Advantage to the Publick.
I have a Letter from my Son John, dated the 12th. of January,  in which he informs me, that every thing is going on very quickly in France, and the National Assembly persevering in their Work; but a Quarrel is apprehended between the Nation and it’s west India Colonies, they having, by frequent Deputations, demanded, and still insisting upon a free Trade; this the National Assembly is averse to, but offers them a certain number of free Ports, and the right of receiving from Foreigners, paying only in Rum and Molasses; which is far from giving Content. That the Patriots have got such entire Possession of Brabant, and have so numerous and well appointed a Body of Troops (the Imperialists having been driven entirely out of the low Countrys, except a Handful in the Citadel of Antwerp, and the Garrison in Luxemburg) that it is thought the Emperor will hardly even attempt the Recovery. Permit me to assure You, that it will always afford me pleasure to be inform’d of Your Health, and Wellfare; being with the greatest Regard & Esteem, dear Sir, Your most obdt. Servt.,

G. Mason


P.S. March 29th. This Letter was intended to have been forwarded the Day on which it is dated; but I was suddenly seized with a repeated Attack of the Gout (after having been confined for near two months before) which rendered me unable to sit up, or attend to any thing, for several Days.

